UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 CPI CORP. (Name of Registrant as Specified in Its Charter) RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD RAMIUS ENTERPRISE MASTER FUND LTD STARBOARD VALUE & OPPORTUNITY FUND, LLC RAMIUS MERGER ARBITRAGE MASTER FUND LTD RAMIUS MULTI-STRATEGY MASTER FUND LTD RAMIUS LEVERAGED MULTI-STRATEGY MASTER FUND LTD RAMIUS ADVISORS, LLC RCG STARBOARD ADVISORS, LLC RAMIUS LLC C4S & CO., L.L.C. PETER A. COHEN MORGAN B. STARK JEFFREY M. SOLOMON THOMAS W. STRAUSS PETER A. FELD JOSEPH C. IZGANICS (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD June Dear Fellow Stockholder: Ramius Value and Opportunity Master Fund Ltd (“Value and Opportunity Master Fund”) and the other participants in this solicitation (collectively, the “Ramius Group”) are the beneficial owners of an aggregate of 1,613,409 shares of common stock of CPI Corp. (the “Company”), representing approximately 23% of the outstanding shares of common stock of the Company.As set forth in greater detail in the enclosed Proxy Statement, we have significant concerns with the overall composition and effectiveness of the Company’s Board of Directors (the “Board”) and with certain aspects of its corporate governance. We have serious concerns that Knightspoint Partners has disproportionate influence over the Board relative to its share ownership through its two director representatives, Chairman David M. Meyer and Michael Koeneke.Knightspoint Partners controls approximately 3.5% of the Company’s outstanding shares, including shares held individually by Mr. Meyer and Mr. Koeneke.This amount includes approximately 1.5% of the outstanding shares that Knightspoint Partners directly purchased and an additional 2% of the shares outstanding granted over the past several years to Messrs. Meyer and Koeneke by the Board as compensation. Compare this share ownership percentage to the 33 1/3% of the Board that the Knightspoint Partners representatives presently constitute. Comparatively, the Ramius Group is collectively the largest stockholder of the Company, with an investment in your Company close to seven times larger than that of Knightspoint Partners and its affiliates, yet we have just one direct representative, whom the Board has decided not to re-nominate for election at the upcoming Annual Meeting. We question the need for Knightspoint Partners to maintain two direct representatives on the Board in light of its ownership position in the Company and we question the additional value that Mr. Koeneke brings to the boardroom.
